FILED
                                                                    United States Court of Appeals
                                      PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        July 12, 2016

                                                                         Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                           Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 15-7043

JASON BRETT MERIDA,

      Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                        for the Eastern District of Oklahoma
                          (D.C. No. 6:14-CR-00020-JHP-1)
                       _________________________________

J. Lance Hopkins, Underwood Law Firm, Tahlequah, Oklahoma, for Defendant -
Appellant.

Christopher Wilson, Assistant United States Attorney (Mark F. Green, United States
Attorney, Linda A. Epperley and Douglas A. Horn, Assistant United States Attorneys,
appearing with him on the brief), Muskogee, Oklahoma, for Plaintiff - Appellee.
                       _________________________________

Before BRISCOE, LUCERO, and McHUGH, Circuit Judges.
                   _________________________________

McHUGH, Circuit Judge.
                    _________________________________
                                  I. INTRODUCTION

       Jason Brett Merida, the former executive director of construction for the Choctaw

Nation of Oklahoma (the Nation), was convicted after a fifteen-day jury trial on six

counts of a seven-count indictment. The indictment alleged Mr. Merida conspired to

receive cash and other remuneration from subcontractors performing work on

construction projects for the Nation, embezzled in excess of $500,000 by submitting and

approving false subcontractor invoices, and willfully failed to report income on his

federal tax returns for 2009 and 2010. Mr. Merida testified in his own defense at trial and,

on cross-examination, prosecutors impeached his testimony using the transcript of an

interview the Nation’s attorneys had conducted with him as part of a separate civil

lawsuit, before the initiation of these criminal proceedings. Mr. Merida objected to the

use of the transcript and moved for mistrial, arguing the transcript was protected by the

attorney-client privilege and its use prejudicially damaged his credibility with the jury.

The district court denied his motion for a mistrial and the jury convicted Mr. Merida on

all but one count. Mr. Merida timely appealed the trial judge’s denial of his motion for

mistrial. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

                                  II.   BACKGROUND

                                A. Factual Background

       As the Nation’s executive director of construction, Mr. Merida oversaw a period

of significant growth in construction projects. Flintco Construction (Flintco) was the

general contractor and program manager for all of the Nation’s construction and

remodeling projects, and Robert DeWayne Gifford was a project manager at Flintco.


                                              2
Even though Builders Steel, a Tulsa, Oklahoma business owned and operated by Lauri

Parsons, was on the Nation’s list of preferred vendors, a Flintco project manager initially

recommended a different steel subcontractor based on a lower cost estimate for the

Nation’s major expansion in casino construction. But Mr. Merida and Mr. Gifford

overruled this initial recommendation, and Builders Steel became the steel subcontractor

for all the Nation’s building projects. Mrs. Parsons’s husband, Brent Parsons, was the

sales manager for Builders Steel.

1. Schemes and Fraud

       Between 2009 and 2010, Mr. Merida was involved in three separate fraudulent

schemes at the expense of the Nation. These schemes are detailed in the conspiracy

counts of the Indictment and were referred to at trial as the Missouri Hunting/Worth

Group Scheme, the Steel Fraud, and the Scott Rice Fraud. We adopt those descriptive

references for purposes of our discussion.

       a. The Missouri Hunting/Worth Group Scheme

       In November 2009, Mr. Merida went on a hunting trip to Missouri with Brian

Fagerstrom, president of Worth Group Architects, and Builders Steel’s Brent Parsons.

Mr. Merida arranged for Worth Group to submit a false invoice for $200,000 to the

Nation to cover the cost of the trip, including $160,000 for exotic animals they killed and

related taxidermy work. Mr. Merida approved an increase in Worth Group’s fee for

upcoming work to cover this cost, which the Nation then paid.




                                             3
       b. The Steel Fraud

       In December 2009, the Nation’s Business Committee approved a proposal from

Mr. Merida to prepurchase $10.5 million in steel allegedly left over from an abandoned

Las Vegas casino project. Mr. Merida represented that the steel could be prepurchased at

a 20% discount for use in future Nation construction projects based on Builders Steel’s

projection of an increase in steel costs in 2010. Mr. Merida recommended the purchase

based on emails from Mr. Gifford and Mr. Parsons and a signed letter from Mrs. Parsons,

even though the proposal quoted the $10.5 million purchase price without indicating the

price per pound or the total quantity of steel purchased.

       c.   The Scott Rice Fraud

       In September 2010, Elena Harris, the former chief financial officer for furniture

store Scott Rice LLC reported to the FBI her suspicion that one of the store’s sales

executives, James Stewart, was engaging in fraudulent transactions with the Nation. This

triggered a federal investigation that revealed a fraud scheme involving Mr. Merida,

Builders Steel’s Mr. Parsons, and Mr. Stewart in which they financed a hunting safari in

Africa by submitting false invoices from the Scott Rice store totaling $345,000,1 which

were approved by Mr. Merida and Flintco’s Mr. Gifford on behalf of the Nation.




       1
         A significant portion of this amount was also used to buy furniture and rugs sent
to the private residences of Mr. Parsons and Mr. Gifford.

                                             4
2. The Nation’s Discovery and Investigation of the Steel Fraud

       After the Nation had paid approximately $9.25 million to Builders Steel,2 tribal

auditors discovered during an October 2010 visit to the Builders Steel storage yard that at

least half of the allegedly prepurchased steel was missing. The Nation engaged Michael

Burrage as its attorney to conduct an investigation and to pursue a civil action on behalf

of the Nation against Builders Steel.

       As part of that investigation, on November 19, 2010, tribal executives ordered Mr.

Merida to appear in his capacity as the Nation’s executive director of construction at Mr.

Burrage’s law office. Mr. Burrage and another Nation attorney told Mr. Merida when he

arrived that a court reporter, who was also present, would be taking his sworn statement

for the record.3

       The interview transcript of Mr. Merida’s “sworn statement” reflects the following

discussion about the tribal attorneys’ representation and the attorney-client privilege:

       BY MR. BURRAGE:
       Q. Jason, we’ve met. I’m Mike Burrage.
       A. Uh-huh
       Q. And Bob is—Rabon is here with me. And there has been a lawsuit filed
       by the Choctaw Nation of Oklahoma against Builders Steel in the District
       Court of Bryan County, Oklahoma. And we want to take your statement
       today—

       2
         The Nation paid part of that amount through cash payments totaling $7.25
million and the rest by application of a $2 million credit for an oversupply of steel on
another project.
       3
         Mr. Merida alleges the attorneys “indicated to him that they were working on
Merida’s behalf as well as on the behalf of all members of [Nation Chief Pyle’s]
Administration” and that “the two tribal attorneys indicated to [Mr.] Merida that they
were working on his side.” But he has identified no record evidence, such as an affidavit
or other sworn testimony, to support those allegations.


                                             5
       A. Uh-huh
       Q. —in connection with that lawsuit. Okay.
       A. Okay.
       Q. Now, what we do here, today—for the purposes of the record, it’s
       covered by the attorney/client privilege because you do work for the
       Choctaw Nation.
       A. Uh-huh.
       Q. And the Nation asserts any privilege—attorney/client privilege in
       connection with this statement.
           And the other thing that we need in the record that—this—the taking of
       this statement is work product of the lawyers. In other words, what you say
       may not be the work product, but my questions to you are work product
       setting forth my mental processes and so forth.
       A. Uh-huh.
       Q. So it’s the position of the Nation that this whole statement is privilege[d]
       and confidential.
       A. Yeah.
       Q. Is that okay with you?
       A. Sure.
       Q. And basically what we are trying to do is find out about the
       dealings between the Choctaw Nation, Builders—
       A. Uh-huh.
       Q. —and Flintco. Okay.
       A. Okay.

       The interview then proceeded. Mr. Merida stated under oath that he was not well

acquainted with Brent Parsons of Builders Steel.

3. The Federal Investigation

       The Nation’s Chief and Assistant Chief asked Mr. Burrage to report the

preliminary findings from his investigation to the U.S. Attorney’s Office in Muskogee,

Oklahoma. The ensuing federal investigation revealed the Nation had been overcharged

and had received only a fraction of the steel that was actually purchased. The federal

investigators also uncovered the Missouri Hunting/Worth Group Fraud and confirmed

Elena Harris’s suspicions about the Scott Rice Fraud.



                                             6
       Federal agents interviewed Mr. Merida on September 13, 2012. In that interview,

Mr. Merida admitted accepting gifts and other benefits as part of these schemes,

including two all-terrain vehicles, a Cadillac Escalade (for a price $55,000 lower than

market value), a television, three stereo systems, numerous firearms, a golf vacation at

Pebble Beach, and two hunting trips to Acoma, New Mexico, a trip to Puerto Vallarta,

Mexico (with his wife), two Louis Vuitton purses, and a wallet.

       After completing its investigation, the government filed criminal charges against

Mr. Merida and other individuals involved in the fraudulent schemes. Every defendant,

except Mr. Merida, entered a guilty plea before trial.

4. Trial Evidence of Other Benefits Received by Mr. Merida

       Many of the defendants who entered guilty pleas testified at Mr. Merida’s trial

about his involvement in the fraudulent schemes. In addition, witnesses from other

vendors testified about products and services they provided to Mr. Merida hoping to

secure future business with the Nation. The benefits provided to Mr. Merida by these

vendors included plumbing fixtures for his personal use valued between $32,000 and

$35,000 and custom cattle guards for his home and his father-in-law’s home, valued

between $8,000 and $10,000.

                              B. Procedural Background

1. Cross-examination and Motion for Mistrial

       Mr. Merida testified in his own defense at trial. On cross-examination, the

government used his sworn statement from the Nation’s investigation for impeachment




                                             7
purposes. The prosecutor asked a series of questions based on the transcript, and on two

occasions quoted a portion of the transcript in framing the question:

       Q. I’d direct counsel to Page 21, beginning Line Number 18.

          Mr. Merida, I’m going to ask you whether these questions were asked
          and these answers given. “And Brent Parsons, what is his position with
          Builders Steel?” Answer: “I believe he’s vice president.” Question:
          “Now, did you—did—have you known him for some period of time?”
          Answer: “No. A year and a half, two years.” Question: “At the time you
          received this email from DeWayne, did you know Brent?” And
          incidentally, the email that’s referred to here is the email of December
          2009 regarding the steel; isn’t that correct?

       A. I believe so.

       Q. Question again: “At the time you received this email from DeWayne,
       did you know Brent?” Answer: “I knew who he was. We had met. I didn’t
       know a whole lot about him.” Were those questions asked and those
       answers given?

       A. Yes.

       Q. At the time that you said that, that was not true, was it?

       A. No.

       Q. . . . . I’m going to read for you, sir, some questions and answers, and ask
          you if these questions were asked and these answers given. “So this
          email that’s marked as Exhibit 2, did it just come out of the blue?”
          Answer: “Yes. There was no warning, no information that it was
          coming or anything.” Question: “Okay. So you get the mail—the email
          December the 3rd, 2009 at 2:47, and it looks like that Brent Parsons had
          sent this email to DeWayne about two minutes earlier, doesn’t it?”
          Answer: “Yes, it does.” Question: “So you get the email, no call or
          anything; right?” Answer: “Uh-huh.” Question: “Is that right?” Answer:
          “That’s right.” Sir, were those questions asked and those answers given?

       A. Yes, they were.

       Q. When you told Mike Burrage that in November of 2010, that was a lie,
       wasn’t it?


                                             8
       A. No.

       Q. It was inaccurate, wasn’t it?

       A. It was inaccurate.

       After the second quote from the transcript, Mr. Merida’s counsel objected and

requested a bench conference. He moved for a mistrial, arguing the transcript was

protected by the attorney-client privilege because the Nation’s attorneys were acting as

Mr. Merida’s counsel when they took his sworn statement in connection with the

Nation’s civil suit against Builders Steel. The district court overruled Mr. Merida’s

motion for a mistrial, finding as follows:

       I have reviewed the sworn statement of Jason Merida taken on the 19th day
       of November, 2010. . . . And my reading of the sworn statement of Mr.
       Merida, it was taken in anticipation of civil litigation, and that the privilege
       discussed here was a privilege of the tribe. . . .

       And if there is a privilege, the privilege would be the privilege of the tribe.
       So there’s no privilege that impacts this defendant.

2. Jury Deliberation and Verdict

       On November 20, 2014, the parties made their closing arguments, and the jury

began its deliberations. At 10:05 p.m., the jury sent a note to the judge, stating “Your

Honor, we can’t agree on a single count. What are your directions?” Neither party

objected to the court’s decision to give the jury “a modified Allen instruction,4 adjourn


       4
        An “Allen instruction” takes its name from Allen v. United States, 164 U.S. 492
(1896), “in which the Supreme Court first approved a supplemental instruction given to a
deadlocked jury.” United States v. McElhiney, 275 F.3d 928, 935 (10th Cir. 2001). It is
designed to urge jurors who feel they are at an impasse “to review and reconsider the
evidence in the light of the views expressed by other jurors so as to avoid a mistrial,

                                              9
for the evening, and ask the jury to reassemble at 8:30 in the morning and begin their

deliberations or continue their deliberations.”

       Shortly after receiving this further instruction that same evening, the jury passed

another note to the judge, stating “[w]e would like to vote one more time before the Court

adjourns.” The judge allowed the jury to do so and five minutes later received another

note informing the court the jury had “reached a verdict on all counts.” The jury found

Mr. Merida guilty on six counts and not guilty on a single count—Count 4, Conspiracy to

Commit Money Laundering. The district court subsequently sentenced Mr. Merida to 144

months’ incarceration, two years’ supervised release, restitution in the amount of

$577,149.00, and $600 in special assessments.

       Mr. Merida appeals, challenging only the district court’s denial of his motion for

mistrial.

                                    III. DISCUSSION

       We review the district court’s disposition of a motion for mistrial for an abuse of

discretion. United States v. Morgan, 748 F.3d 1024, 1041 (10th Cir. 2014); United States

v. Gabaldon, 91 F.3d 91, 94 & n.2 (10th Cir. 1996).5 A motion for mistrial “call[s] for an


provided that the instruction does not impose such pressure on the jury such that the
accuracy and integrity of the verdict becomes uncertain.” United States v. Sharp, 749
F.3d 1267, 1283 (10th Cir. 2014). An instruction, like the one used by the district court
here, that departs by omission or embellishment from an instruction that tracks the
instruction approved by the Supreme Court in Allen is generally referred to as a
“modified Allen instruction.” McElhiney. 275 F.3d at 936. Mr. Merida has not challenged
the modified Allen instruction, but claims the jury’s apparent impasse is relevant to the
issues on appeal. We address this argument in the Discussion section below.
        5
          The government argues that plain-error review should apply because Mr.
Merida’s counsel failed to timely object to use of the transcript on cross-examination. See

                                             10
examination of the prejudicial impact of an error or errors when viewed in the context of

an entire case.” Gabaldon, 91 F.3d at 94. Mr. Merida challenges the district court’s denial

of his motion for mistrial in response to the government’s use, on cross-examination, of

the transcript of his sworn statement to Mr. Burrage in the separate civil litigation. Mr.

Merida argues that (A) using the transcript violated his attorney-client privilege, and

(B) use of the transcript fatally damaged his credibility with the jury. We review the

district court’s ruling on attorney-client privilege for abuse of discretion, but

“[u]nderlying factual determinations are reviewed for clear error and purely legal

questions are reviewed de novo.” See In re Grand Jury Proceedings, 616 F.3d 1172,

1182 (10th Cir. 2010).

                           A. The Nation Waived its Privilege

       The district court determined that Mr. Merida could not assert a privilege as to the

transcript of his interview with the Nation’s attorneys because the Nation, which held the

privilege, had waived it. But Mr. Merida argues he reasonably believed Mr. Burrage was

his attorney and that his own statements would therefore be protected by the attorney-

client privilege running between him and Mr. Burrage. Mr. Merida notes that after

identifying himself as counsel for the Nation, Mr. Burrage stated, “what we do here,

today—for the purposes of the record, it’s covered by the attorney/client privilege

because you do work for the Choctaw Nation.” In Mr. Merida’s view, “given [Mr.]



United States v. Taylor, 514 F.3d 1092, 1095–96 (10th Cir. 2008). Because Mr. Merida’s
claim fails under either standard, we assume for purposes of our analysis that the
objection was timely and review for abuse of discretion.


                                              11
Burrage’s express statement to [Mr. Merida] that their entire conversation would be

covered by the attorney-client privilege, the only reasonable conclusion from the

perspective of [Mr.] Merida, a layman, was that his statements to [Mr.] Burrage were so

privileged.” But Mr. Burrage further explained that “the Nation asserts any privilege—

attorney/client privilege in connection with this statement. . . . So it’s the position of the

Nation that this whole statement is privilege [sic] and confidential.” More importantly,

Mr. Merida’s position is untenable under our controlling precedent.

       “A party claiming the attorney-client privilege must prove its applicability, which

is narrowly construed.” Foster v. Hill (In re Foster), 188 F.3d 1259, 1264 (10th Cir.

1999). “In order to be covered by the attorney-client privilege, a communication between

a lawyer and client must relate to legal advice or strategy sought by the client.” United

States v. Johnston, 146 F.3d 785, 794 (10th Cir. 1998) (emphasis added). And “for

purposes of the attorney-client privilege, the ‘client’ is ‘the actual recipient of the

services.’” Id. at 795 (quoting 3 Jack B. Weinstein & Margaret A. Berger, Weinstein’s

Federal Evidence § 503.11[2] (2d ed. 1998)). Moreover, “[a]ny privilege resulting from

communications between corporate officers and corporate attorneys concerning matters

within the scope of the corporation’s affairs and the officer’s duties belongs to the

corporation and not to the officer.” Intervenor v. United States (In re Grand Jury

Subpoenas), 144 F.3d 653, 658 (10th Cir. 1998) (emphasis added). Thus, a corporate

officer “has no power to assert the attorney-client privilege except as to confidential

communications with [the corporation’s attorneys] in his individual capacity.” Id. And




                                              12
“[a] personal privilege does not exist merely because the officer ‘reasonably believed’

that he was being represented by corporate counsel on an individual basis.” Id. at 659.

       Corporate employees who nevertheless claim the corporation’s counsel

represented them individually must satisfy the following five elements:

       First, they must show they approached counsel for the purpose of seeking
       legal advice. Second, they must demonstrate that when they approached
       counsel they made it clear that they were seeking legal advice in their
       individual rather than in their representative capacities. Third, they must
       demonstrate that the counsel saw fit to communicate with them in their
       individual capacities, knowing that a possible conflict could arise. Fourth,
       they must prove that their conversations with counsel were confidential.
       And, fifth, they must show that the substance of their conversations with
       counsel did not concern matters within the company or the general affairs
       of the company.

Id. (internal brackets omitted) (quoting In re Bevill, Bresler & Schulman Asset

Management Corp., 805 F.2d 120, 123 (3d Cir. 1986)). In Intervenor, we held an

executive officer of a hospital had sufficiently made this showing because the officer had

sought out the advice of the hospital’s attorneys specifically in his individual capacity,

confidential communications had occurred, and the lawyers recognized a potential

conflict of interest. Id. And we clarified that “[o]ur holding is an extremely limited one,”

which “includes only that very small portion of communications in which [the executive

officer] sought legal advice as to his personal liability without regard to any corporate

considerations.” Id.

       Mr. Merida has made no attempt to show that his statements during the interview

are protected by the attorney-client privilege despite the fact that he was a corporate

officer of the Nation engaged in the Nation’s business. And our application of the Bevill



                                             13
test confirms the district court’s conclusion that Mr. Merida did not have an attorney-

client privilege with respect to his interview statements.

       First, Mr. Merida concedes he spoke with Mr. Burrage because the Nation had

instructed him to do so, not on his own initiative to seek legal advice. See Wylie v. Marley

Co., 891 F.2d 1463, 1471 (10th Cir. 1989) (“The professional relationship for purposes of

the privilege hinges upon the belief that one is consulting a lawyer and his intention to

seek legal advice.”). Mr. Merida argues in his Reply Brief that he believed he was

consulting a lawyer who represented him when he visited Mr. Burrage’s office. But he

does not argue that in reporting to Mr. Burrage’s office as directed by the Nation, he did

so with the “intention to seek legal advice,” id. at 1471, or that, as required by the second

Bevill factor, he “made it clear that [he was] seeking legal advice in [his] individual rather

than in [his] representative capacit[y].” Intervenor, 144 F.3d at 659 (quoting Bevill, 805
F.2d at 123). Third, Mr. Merida fails to demonstrate that Mr. Burrage agreed to

communicate with Mr. Merida in his individual capacity, despite the possibility of a

conflict with his representation of the Nation. Id. And even if Mr. Merida could show, as

required by the fourth Bevill factor, that his statements were confidential, he cannot

establish the final requirement that “the substance of [his] conversations with [counsel]

did not concern matters within the [Nation] or the general affairs of the [Nation].” Id.

Under these circumstances, the attorney-client privilege belonged to the Nation, not to

Mr. Merida.

       Nevertheless, Mr. Merida points us to a number of decisions he contends dictate a

contrary result. But none of them supports Mr. Merida’s argument. To begin, Mr.


                                             14
Merida’s reliance on Upjohn Co. v. United States, 449 U.S. 383 (1981), is misplaced. In

Upjohn, employees’ communications with corporate counsel in an internal investigation

“were considered ‘highly confidential’ when made and [had] been kept confidential by

the company.” 449 U.S. at 395 (emphasis added) (citation omitted). In contrast, the

Nation did not keep Mr. Merida’s interview statements confidential; instead it chose to

disclose this particular communication to the government, thereby intentionally waiving

the privilege. In re Grand Jury Proceedings, 616 F.3d 1172, 1184 (10th Cir. 2010)

(“Because confidentiality is the key to maintaining the attorney-client privilege, a party

waives the privilege when he voluntarily discloses to a third party material or information

that he later claims is protected.”)).

       In United States v. Bauer, which Mr. Merida also cites, the attorney gave

confidential legal advice to the defendant in his individual capacity. 132 F.3d 504, 508–

09 (9th Cir. 1997). But as indicated above, there is no evidence that Mr. Burrage

provided legal advice to Mr. Merida in his individual capacity. And in Frontier Refining,

Inc. v. Gorman Rupp Co., Inc., we held a refinery operator had not automatically waived

its attorney-client privilege as to materials documenting a settlement with personal injury

plaintiffs by bringing a civil indemnity action against the manufacturer of pumps that

allegedly caused the fire at the refinery during which the settling plaintiffs had been

injured. 136 F.3d 695 (10th Cir. 1998). Here, there is no issue of automatic waiver. The

Nation intentionally waived its attorney-client privilege as to the transcript by providing

it to the government. Finally, Mr. Merida points us to United States v. White, 887 F.2d
267 (D.C. Cir. 1989). But White involved direct testimony by an attorney against his own


                                             15
client. 887 F.2d at 270. Allowing the testimony in such a situation “would deter

individuals from consulting with their lawyers to ascertain the legality of contemplated

actions.” Id. Here, Mr. Burrage represented the Nation and told Mr. Merida he

represented the Nation, and the record is devoid of any evidence that Mr. Merida

consulted Mr. Burrage individually to ascertain the legality of any contemplated actions.6

       In summary, Mr. Merida has failed to establish he is the “client” who holds the

attorney-client privilege because he has not shown by affidavit, declaration, or testimony

that the Nation’s corporate counsel represented him individually in addition to

representing the Nation. Rather, the Nation was the client holding the privilege, and it

intentionally waived the privilege by providing the transcript to the government. The

district court therefore did not abuse its discretion in denying the motion for mistrial as a

result of the use of the transcript during Mr. Merida’s cross-examination.

                                   B. Harmless Error

       Even if Mr. Merida could establish that he held the attorney-client privilege as to

the interview transcript, he has failed to show prejudice resulting from its brief use on

cross-examination. As noted, we must evaluate a motion for mistrial for abuse of

discretion based on our “examination of the prejudicial impact of an error or errors when



       6
         Indeed, defense counsel acknowledged that Mr. Burrage was acting as counsel
for the Nation during the interview. When attempting to impeach FBI Special Agent
Youngblood with the interview transcript, Mr. Merida’s counsel stated, “Mike Burrage,
on behalf of the Choctaw Nation as their lawyer, did an internal investigation. . . . Our
guy shows up at the office, and Mike is there with a court reporter and starts asking a lot
of questions, a lot of them accusatory. . . . Mike was . . . leading up that internal
investigation . . . as a lawyer for the Choctaws.”

                                             16
viewed in the context of an entire case.” United States v. Gabaldon, 91 F.3d 91, 94 (10th

Cir. 1996) (emphasis added).

       Mr. Merida argues the use of the transcript undermined his credibility with the

jury and that this was the decisive factor that caused it to convict him on six of the seven

counts. He further contends the “trial was close, as evident by the jury’s acquittal on one

count and near deadlock or hung jury.” Mr. Merida bases this argument on the syntax of

the jury’s note to the court at the end of the first evening of deliberations: “Your Honor,

we can’t agree on a single count. What are your directions?” In Mr. Merida’s

interpretation, the jury’s note meant that it was hopelessly deadlocked and could not

agree on anything. But subsequent events strongly undermine Mr. Merida’s

interpretation.

       After the judge gave the modified Allen instruction and informed the jury they

could begin afresh in the morning, the jury immediately passed another note to the judge,

stating “We would like to vote one more time before the Court adjourns.” Five minutes

after the judge allowed this, the jury again sent a note to the Judge, stating “Your Honor,

we have reached a verdict on all counts.” The jury then returned its verdict, finding Mr.

Merida guilty on six of the seven counts. This sequence of events strongly suggests that

the jury’s initial note intended to convey their inability to reach agreement on only one of

the seven counts—a “single count.” The return of a unanimous verdict on all seven

counts only five minutes after being permitted to take a final vote makes Mr. Merida’s

interpretation—that the jurors were deadlocked on all seven counts—highly implausible.




                                             17
       Further, our independent review of the record convinces us that this was not a

close case. Rather, the evidence of Mr. Merida’s guilt was overwhelming. Other

participants in the fraud admitted their complicity and provided detailed testimony about

Mr. Merida’s involvement. The prosecution also presented extensive documentary

evidence. And the government introduced testimony from the government agents relating

Mr. Merida’s admissions of guilt to them during their investigation. The government’s

use of the transcript to impeach Mr. Merida was insignificant in comparison to the

extensive evidence of guilt. It comprises only seven pages in a trial transcript nearly

5,000 pages long, an exchange that would have taken only a few minutes out of the

fifteen days of testimony. The impact of the impeachment was also minimal. Essentially,

the cross-examination highlighted that Mr. Merida had mischaracterized the closeness of

his relationship with Brent Parson of Builders Steel when he was interviewed by Mr.

Burrage. Although this may have had some impact on the jury’s view of Mr. Merida’s

credibility, it was relatively weak impeachment material. And in light of the testimony

from numerous witnesses about Mr. Merida’s solicitation and approval of false invoices

and fraudulent acceptance of hundreds of thousands of dollars of goods and services, we

are not convinced it could have so damaged Mr. Merida’s credibility as to change the

outcome of the trial.7


       7
         As the government observes, Mr. Merida testified in his own defense in an
unsuccessful attempt “to contradict the mountain of evidence against him stemming from
the testimony of 19 government witnesses, the content of over 180 documentary exhibits,
his own prior admissions to government agents[,] and the admissions of all his co-
conspirators.”


                                             18
       Accordingly, even if Mr. Merida had held an attorney-client privilege as to the

interview transcript—which he did not—any error in allowing the government to

introduce it for impeachment purposes was harmless “when viewed in the context of an

entire case.” Gabaldon, 91 F.3d at 94. Thus, the district court did not abuse its discretion

in denying the motion for a mistrial.

                                   IV. CONCLUSION

       We AFFIRM the district court’s denial of Mr. Merida’s motion for mistrial

because the attorney-client privilege belonged to the Nation, which had intentionally

waived it by providing the interview transcript to the government. Alternatively, even if

Mr. Merida could establish an individual attorney-client privilege, any error in allowing

the government’s brief reference to it while cross-examining Mr. Merida was harmless in

the overall context of the case. Accordingly, the district court did not abuse its discretion

in denying the motion for mistrial.




                                             19
15-7043, United States v. Merida,

LUCERO, J. concurring.

       I join the majority opinion in full, but wish to make a brief point regarding the

potential for corporate attorneys to mislead employees. Merida argues that the attorneys

caused him to subjectively believe that a privilege applied. The majority implicitly

rejects this argument. I write separately to make that rejection explicit.

       We have held that a “personal privilege does not exist merely because the officer

reasonably believed that he was being represented by corporate counsel on an individual

basis.” In re Grand Jury Subpoenas, 144 F.3d 653, 659 (10th Cir. 1998). But we have

not considered the situation before us here: at Merida’s deposition, counsel for the

Nation stated the conversation was “covered by the attorney/client privilege because you

do work for the Choctaw Nation.” Thus, the question becomes whether a corporate

attorney’s statements arguably suggesting to a reasonable layperson that a personal

privilege exists may trigger the privilege. Assuming without deciding that such

communications could trigger the privilege, I nevertheless reject Merida’s contentions

that: (1) the attorney’s comments would have led a reasonable layperson to believe that

the privilege applied; and (2) Merida subjectively believed the privilege applied.

       Considering the attorney’s comments in isolation, I agree that a layperson might

have missed the nuance that the Nation, and not Merida, held the privilege. Attorneys

should be more precise in their explanations. However, the circumstances surrounding

the conversation demonstrate it would be unreasonable for Merida to believe the

conversation was privileged. Merida spoke to the attorneys only because his superior
sent him to do so, and the attorneys told him that the purpose of the conversation was to

aid the Nation in an ongoing civil trial. Thus, it would be unreasonable to interpret the

attorney’s statements as suggesting that Merida could decide which of his statements

could be used in that investigation or referenced in that trial.

       Moreover, Merida’s statements to the attorneys demonstrate that he did not believe

the privilege applied, in part because his statements were false. Cf. United States v.

Zolin, 491 U.S. 554, 562 (1989) (“[C]ourts long have viewed [the attorney-client

privilege’s] central concern as one to encourage full and frank communication between

attorneys and their clients . . . . That purpose, of course, requires that clients be free to

make full disclosure to their attorneys of past wrongdoings.” (quotations omitted)). We

need not address whether the privilege would apply had Merida been truthful in his

responses. Merida’s dishonesty demonstrates that he did not subjectively believe he held

an attorney-client privilege or that his statements would remain confidential.

       Neither the majority nor I suggest a precise rule as to when a corporate attorney’s

implication that a personal privilege exists would raise a legal bar to introduction of an

employee’s statements in criminal proceedings. Whichever test applies, Merida’s

argument fails.




                                               2